CHARLES H. HAYNES, EXECUTOR, ESTATE OF R. R. HAYNES, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Haynes v. CommissionerDocket No. 9584.United States Board of Tax Appeals6 B.T.A. 1166; 1927 BTA LEXIS 3309; April 30, 1927, Promulgated *3309  Amounts expended for ordinary and necessary repairs to property were proper deductions from gross income.  John L. Elliott, Esq., for the petitioner.  W. F. Wattles, Esq., for the respondent.  LITTLETON*1166  The Commissioner determined a deficiency in income tax for the calendar year 1921 in the amount of $362.02.  The executor claims *1167  that the Commissioner erred in disallowing a deduction of $2,455.38 as an ordinary and necessary expense alleged to represent repairs to property owned by the estate of R. R. Haynes.  FINDINGS OF FACT.  Charles H. Haynes, Executor of the Estate of R. R. Haynes, is a resident of Cliffside, N. C., and was appointed executor of said estate in 1917.  The estate is and has been since 1917 engaged in the business of operating farms, grocery stores, and renting property owned by it near Henrietta, N. C.  During the calendar year 1921 the estate owned 193 buildings of rather cheap frame construction, consisting of farm and tenement houses, and outhouses, storehouses, warehouses, barns, cribs, and blacksmith shops.  These buildings have been in use from ten to twenty years.  During the year 1921 the estate, *3310  through the executor, expended a total of $2,455.38 in keeping these buildings in repair and in cleaning out wells and in repairing well tops.  No additions or replacements of a major character were made to premises.  OPINION.  LITTLETON: The Board is of the opinion from a consideration of the evidence submitted that the expenditures totaling $2,455.38 were for ordinary repairs and upkeep of the properties of the estate and, as such, represent an ordinary and necessary business expense.  The amount is therefore a proper deduction from gross income for the year 1921.  Judgment will be entered on 15 days' notice, under Rule 50.